COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
IN RE: PRISCILA ARMENDARIZ                                      No. 08-21-00113-CV
MIRAMONTES, INDIVIDUALLY, AND   §
AS INDEPENDENT ADMINISTRATOR OF                            AN ORIGINAL PROCEEDING
THE ESTATE OF ALEJANDRO         §
FRANCISCO FERNANDEZ VALLES,                                       IN MANDAMUS
                                §
                    Relator.
                                §


                                          O R D E R

        Pending before the Court is Real Party in Interest’s third motion for extension of time to

file the response to Relator’s Petition for Writ of Mandamus and for extension to stay proceedings.

The motion is GRANTED.

        Therefore, Real Party in Interest’s response to Relator’s Petition for Writ of Mandamus is

due September 16, 2021, and the stay of trial court proceedings is extended until September 23,

2021.

   IT IS SO ORDERED this 7th day of September, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.